DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Status of Claims
The examiner has taken notice that claims 6 and 9-11 have been amended, claim 8 has been canceled, and claim 12 has been newly added.  Claims 6 and 9-12 are pending in the current application.
Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive.
	Applicant argues that the combination of Rajagopal, Shrivastava, and Mujtaba fails to teach the limitations of “each of the plurality of numerologies having a different number of symbols per subframe at different subcarrier spacings” and “wherein the fundamental time unit is defined as 1/(the subcarrier spacing x the predetermined value)” as recited in amended independent claims 6 and 9-11.  The examiner respectfully disagrees.
	As previously cited in the recent office action, Shrivastava teaches different OFDM numerologies (Shrivastava - Paragraph [0034], note different OFDM numerologies (comprising different sub-carrier spacings) may be used, which may result in substantially different number of OFDM symbols in the frame), specifically disclosing that a number of OFDM symbols can be determined according to a choice of OFDM numerology (e.g., sub-carrier spacing, cyclic prefix length, sampling frequency, etc.).  In other words, each numerology corresponds to a defined parameter (such as sub-carrier spacing), which in turn affects the number of symbols per frame.  Therefore, Shrivastava still teaches “each of the plurality of numerologies having a different number of symbols per subframe at different subcarrier spacings” as recited in amended independent claims 6 and 9-11.
	Additionally, as previously cited in the recent office action, Zhang teaches a time interval based on subcarrier spacing and FFT size (Zhang - Paragraph [0054] Table 2, note time sampling interval (time unit) corresponding to specific subcarrier spacing values and FFT sizes).  Therefore, Zhang still teaches “wherein the fundamental time unit is defined as 1/(the subcarrier spacing x the predetermined value)” as recited in amended independent claims 6 and 9-11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al. (US 2017/0111930 A1), hereinafter referred to as Rajagopal, in view of Shrivastava (US 2010/0266057 A1), Mujtaba (US 2008/0043866 A1), and Zhang et al. (US 2016/0352551 A1), hereinafter referred to as Zhang.

	Regarding claim 6, Rajagopal clearly teaches a terminal (Rajagopal - Fig. 3; Paragraph [0015], note UE) comprising:
	a receiver that receives information about numerologies (Rajagopal - Fig. 3  RF transceiver 310; Paragraph [0006], note identifying a set of transmission parameters comprising a numerology, transmitting, to at least one user equipment (UE), downlink signals comprising the set of transmission parameters); and
	a processor that controls, based on the information, at least one of an uplink signal transmission and a downlink signal reception using one of a plurality of numerologies (Rajagopal - Fig. 3 processor 340; Fig. 17; Paragraph [0074], note the processor 340 controls the overall operation of the UE 116; Paragraph [0118], note multiplexing uplink and downlink transmissions for different numerologies; Paragraph [0128], note information about numerology configuration (including sub-carrier spacing and SF (subframe) length); Paragraph [0133], note UE is configured with a parameter, which also defines subframe structure; Paragraph [0134], note configuring a communication of multiple devices (UEs) with different numerologies, which can be performed by one or more processors),
	wherein the subframe is specified by a fundamental time unit based on a subcarrier spacing and a predetermined value (Rajagopal - Paragraph [0133], note the UE is configured with a parameter to indicate the subcarrier spacing of S*s1 kHz, which is used to determine the subframe length/TTI length in units of l1*L1/S micro-sec (time unit), where l1 represents OFDM symbol length (predetermined value, see Paragraph [0132])); and
	wherein the predetermined value indicates a Fast Fourier Transform (FFT) size (Rajagopal - Paragraph [0128], note the information about the numerology configuration (including parameters such as FFT size); Paragraph [0133], note FFT size is also tied to the subcarrier spacing).
	Rajagopal does not teach each of the plurality of numerologies having a different number of symbols per subframe at different subcarrier spacings; and wherein the predetermined value is a constant value that indicates a Fast Fourier Transform (FFT) size.
	In an analogous art, Shrivastava teaches each of the plurality of numerologies having a different number of symbols per subframe at different subcarrier spacings (Shrivastava - Paragraph [0034], note different OFDM numerologies (comprising different sub-carrier spacings) may be used, which may result in substantially different number of OFDM symbols in the frame).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Shrivastava into Rajagopal in order to improve frame flexibility when using different time/frequency schemes (Shrivastava - Paragraphs [0033]-[0035]).
	The combination of Rajagopal and Shrivastava does not teach wherein the predetermined value is a constant value that indicates a Fast Fourier Transform (FFT) size.
	In an analogous art, Mujtaba teaches wherein the predetermined value is a constant value that indicates a Fast Fourier Transform (FFT) size (Mujtaba - Fig. 3; Paragraph [0022], note FFT numerology is given for six different transmission BWs (bandwidths), where the sub-frame duration is 0.5 ms with subcarrier spacing at 20 kHz, FFT sizes for the BWs are 64, 128, 256, 512, 768, and 1024 respectively).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Mujtaba into the combination of Rajagopal and Shrivastava in order to reduce FFT oversampling performed by UEs, improving power efficiency (Mujtaba - Paragraph [0012]).
	The combination of Rajagopal, Shrivastava, and Mujtaba still does not teach wherein the fundamental time unit is defined as 1/(the subcarrier spacing x the predetermined value).
	In an analogous art, Zhang teaches wherein the fundamental time unit is defined as 1/(the subcarrier spacing x the predetermined value) (Zhang - Paragraph [0054] Table 2, note time sampling interval (time unit) corresponding to specific subcarrier spacing values and FFT sizes).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang into the combination of Rajagopal, Shrivastava, and Mujtaba in order to improve backward and forward compatibility through scalable subcarrier spacing (Zhang - Paragraph [0034]).

	Regarding claim 9, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a method claim format.

	Regarding claim 10, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written from the perspective of the base station, which is taught by Rajagopal (Rajagopal - Fig. 2; Paragraph [0054], note an eNB includes multiple RF transceivers 210, processing circuitry 220, controller/processor 225).

	Regarding claim 11, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a system claim format, which is taught by Rajagopal (Rajagopal - Fig. 1; Paragraph [0047], note wireless network 100 includes eNBs; Paragraph [0048], note the eNBs provide network access for a plurality of UEs).

	Regarding claim 12, the combination of Rajagopal, Shrivastava, Mujtaba, and Zhang, specifically Shrivastava teaches wherein each of the plurality of numerologies corresponds to different subcarrier spacings (Shrivastava - Paragraph [0034], note choice of OFDM numerology (e.g., sub-carrier spacing, cyclic prefix length, sampling frequency, etc.), OFDM numerologies may be determined, set, or obtained).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Faccin et al. (US 2017/0289882 A1) discloses symbol duration which varies based on cyclic prefix and numerology (e.g., sub-carrier spacing) of the symbol.
	Tsai et al. (US 2017/0332359 A1) discloses specifying resource element positions for each supported numerology (e.g., subcarrier spacing, number of symbols, CP length, etc.).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461